Ingraham, J.:
The plaintiff is the. owner in fee of a building situated on the southwest corner of Fifth avenue and Twenty-first street, in the city of New York, having a frontage of ninety-two feet on Fifth avenue and covering four city lots. Upon this property there is erected .a building nine stories high. -This building has two entrances on Fifth avenue, one for the tenants using the'up per eight stories and one for the portion of the premises occupied by the plaintiff as an importer aiid dealer in woolens on the first or ground floor of the building. Upon the completion of this building it was numbered 160 Fifth avenue and has been known: as that number for fourteen years. Upon the remainder of the block on Fifth- avenue between Twentieth and Twenty-first- streets there is one building called “ The Presbyterian Building ” which is also *445occupied as stores on the ground floor and offices above, the Presbyterian Building using the numbers 154, 156 and 158 Fifth avenue. The defendant, the Hudson Realty Company, acquired tne property on the northwest corner of Fifth' avenue and Twenty-first street, which had been formerly occupied by the Union Club, but which had no entrance on Fifth avenue and no Fifth avenue number. Upon this property it has erected a large building to be used as stores and offices. North of this Union Club property was a private dwelling house which lias been numbered 162 Fifth avenue for many years. On the 19th day of April, 1904, the board of aldermen passed the following.resolution :■
“ Hesolved, That the President of the Borough of Manhattan be authorized and requested to number the building situate at the northwest corner of 21st street and Fifth Avenue No. 160-J- Fifth Avenue.”
This resolution was duly approved by the mayor on the 23d day of April, 1904. As authorized by this resolution, the president of the borough of Manhattan numbered the building ¿f the Hudson Realty Company 160J Fifth avenue: Notwithstanding this ordinance of the board of aldermen arid the action of the president of the borough under it, the Hudson Realty Company adopted the number 160- Fifth avenue for its premises on the northwest corner of Twenty-first street and Fifth avenue.
The complaint alleges that this action of the defendants was unauthorized and caused a serious injury to the plaintiff’s.premises and irreparable damage; and the relief demanded is that the defendant, the Hudson Realty Company,-be enjoined and restrained from displaying, posting, publishing or "in any way adopting or using the number “ 160 ” Fifth avenue, and that the defendants and each of them be enjoined and restrained from numbering or attempting to number the premises at the northwest corner of Twenty-first street and Fifth avenue as No. “ 160 ” Fifth avenue. Upon the complaint and affidavits setting forth the foregoing facts -an application was lade to the Special Term, for a temporary injunction as prayed for "n the complaint.
In answer to this application for an injunction it appeared that on he 10th day of January, 1905, the board of aldermen passed the ’ollowing resolution:
*446“ Resolved, That the President of the Borough of Manhattan be authorized and requested to number and renumber buildings situated on the west side of Fifth Avenue, between West Twentieth street and West Twenty-second street, in the Borough of. Manhattan, New York City, in such manner and to such extent as maybe necessary.
This resolution was duly approved by the mayor on the 17th day of January, 1905. Subsequent to such approval the president of the borough of Manhattan gave notice to the parties interested, including- the plaintiff herein, that the question of changing the numbers on the west side of Fifth avenue would be considered on Monday,. March thirteenth. That hearing was adjourned to the twenty-second of- March, when a hearing was had before the president of the borough and the members of the local board of improvement for the district in which the premises were situated. The plaintiff was represented by counsel as were also the owners of the other-property affected by this proposed action. On the 4th of April, 1905, acting under this resolution of the board of aldermen, the president of the borough directed that the building on the northwest corner of Twenty-first street and Fifth avenue be known and designated as 160 Fifth avenue, and at the sanie time the other buildings on the west side of Fifth avenue were renumbered, giving to the plaintiff’s building the number 158. It further appeared that in the year 1859 Upon the maps of the city of New York the Union Club was designated 160 Fifth avenue which number was continued upon the maps used by tlie commissioners óf taxes and assessments of the city of New York from 1852 to 1860, from 1862 to 1871, inclusive, and from 1874 to 1904, inclusive, and that on these maps the premises owned by the plaintiff were designated by street numbers 154 to 158 Fifth avenue. •
The Special Term held that the board of aldermen had no power to pass the resolution of January 10, 1905, authorizing the president of the borough of Manhattan to renumber Fifth avenue from Twentieth to Twenty-second streets, and, therefore, granted tl injunction. Section 50 of the charter of 1901 (Laws of 1901, chap. 466) provides that “ subject to the Constitution and laws of the State the board of aldermen shall have power * * * to regulate the numbering of houses and lots in the streets, and the naming of streets, except that it shall not be lawful to number or renumber *447any houses or to change the name of any street save between the first day of December in any year and the first day of May next ensuing.” This provision was taken from subdivision 6 of section 86 of the Consolidation Act (Laws of 1882, chap. 410) and subdivision 5 of section 49 of the New York charter (Laws of 1897, chap. 378). Section 383 of the charter of 1901, after giving to the president of the borough cognizance and control over certain specified subjects in relation to the streets, provides that “ he shall have such other powers as are expressly conferred upon him by this act, and such other powers as may be conferred upon him by the board of aldermen.”
It will be noticed that the Legislature in delegating to the board of aldermen control over the subject of renumbering the houses in the streets does not impose that duty directly upon the board of aldermen. Section 17 of the charter of 1901 provides that the legislative power of the city of New York shall be vested in one house to be known and styled as the board of aldermen of the city of New York, and this legislative body is authorized to pass ordinances regulating municipal affairs. Upon it is conferred legislative powers within the limit imposed by the charter, and it is by ordinance Or resolution that the board of aldermen can act. It has a president and a clerk. Its meetings are provided for and its proceedings and business are to be regulated by its resolutions and rules, and section 39 of said charter provides that every legislative act of the board of aldermen shall be by ordinance or resolution, and that no ordinance or resolution shall be passed except by a vote of a majority of all the members of the board of aldermen, and section 40 thereof provides that every ordinance or resolution, before it takes effect, must be presented, duly certified, to the mayor, who may either sign it Or return it to the board of aldermen with his objection to it in writing, or it may become operative if he fails to return it within ten days after it is received by him. Section 44 of said charter provides that “no enumeration of powers in this act shall be held to limit the legislative power of the board of aldermen, which, in addition to all enumerated powers, may exercise all of the powers vested in The City of New York by this act, or otherwise, by proper ordinances, rules, regulations and by-laws not inconsistent with the provisions of this act, or with the Constitution or laws of the United States or of this *448State:; and, subject to such limitations, may from time to time ordain and pass all such ordinances, rules, regulations, and by-laws, applicable throughout the whole of said city or applicable only to specified portions thereof, as to the said board of aldermen may seem meet for the good rule and government of the city, and to carry out the purposes and provisions of this act or of other laws relating to the said city.” 1
Considering these general grants of legislative power to the hoard of aldermen with the special grant of power to “regulate the numbering of houses and lots in the streets,” I think it is within the power thus granted to authorize the borough president, who is expressly given such power as the board of aldermen may confer, to renumber a street, and that his act under such authority is valid.
“ Regulate ” is defined by the Standard Dictionary, “ To adjust, order or govern by rule, method or established mode; direct or manage according to certain standards or laws.” The board of aldermen thus having authority to “ adjust, order or govern by rule, method or established mode,” and having power to impose specific duties upon the president of the. borough, has ordained that the president of the borough should proceed and renumber the buildings upon thé west side of Fifth avenue, between-Twentieth and Twenty-first streets. I think this a direct method of regulating-the numbering of houses and lots on this street and is clearly within the power of the board of aldermen and that the act of the president of the borough under it was valid.
It follows that the order appealed from must be reversed, with ten dollars costs, and disbursements, and the motion for an injunction denied, with ten dollars costs.
O’Brien, P. J., Patterson, McLaughlin and Hatch, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion for injunction denied, with ten dollars' costs.